[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 09-12586                  ELEVENTH CIRCUIT
                                                            JANUARY 27, 2010
                        Non-Argument Calendar
                                                               JOHN LEY
                      ________________________
                                                             ACTING CLERK

                       Agency Nos. A078-612-794,
                             A078-612-795

HUMBERTO RAFAEL MASTRODOMENICO-ARAUJO,
DUBIS DEL SOCORR GUARDIOLA DE MASTRODOMENICO,
HUMBERTO ANTONIO MASTRODOMENICO-GUARDIOLA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 27, 2010)

Before MARCUS, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Humberto Rafael Mastrodomenico-Araujo, a native and citizen of Colombia,

petitions for review of the decision of the Board of Immigration Appeals that

denied his application for asylum and withholding of removal under the

Immigration and Nationality Act. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). The

Board concluded that Mastrodomenico failed to establish past persecution or a

well-founded fear of future persecution if he returns to Colombia. We deny

Mastrodomenico’s petition.

      Mastrodomenico testified about several incidents with the National

Liberation Party, but substantial evidence supports the finding of the Board that the

incidents, even when considered cumulatively, do not rise to the level of past

persecution. See Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1353 (11th Cir.

2009). Mastrodomenico, a member of the Atlantic Cattle Association, received an

unspecified number of “messages” from the National Liberation Party demanding

cattle and money, and later Mastrodomenico’s wife received a telephone call

inquiring about Mastrodomenico’s location, but these incidents constitute

harassment, not persecution. See Silva v. U.S. Att’y Gen., 448 F.3d 1229,

1237–38 (11th Cir. 2006); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231

(11th Cir. 2005). Although Mastrodomenico testified he was kidnapped at a

guerrilla checkpoint, chained to a tree for six hours, and beaten with knees and the

butts of rifles when he refused to name other members of the Cattle Association or
                                          2
potential recruits, Mastrodomenico testified that he recovered from his minor

injuries after he saw a psychiatrist and used anti-inflammatory medication

prescribed by another doctor. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168,

1174 (11th Cir. 2008); Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1290–91 (11th

Cir. 2006).

      Although Mastrodomenico argues that he suffered persecution “because of

his opinion and in part because of his social group,” substantial evidence supports

the finding of the Board that the incidents of alleged persecution were not

attributable to a protected ground. Mastrodomenico testified that the National

Liberation Party sought supplies and information about recruits to further their

cause. Evidence that Mastrodomenico was harassed because he refused to

cooperate with the guerrillas “does not constitute evidence of persecution based on

a statutorily protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258

(11th Cir. 2006).

      Substantial evidence also supports the finding that Mastrodomenico does not

have a well-founded fear of future persecution. Although Mastrodomenico and his

family fled to the United States after his kidnapping, Mastrodomenico’s wife and

children later returned to Colombia. Mastrodomenico asserts that the National

Liberation Party has a pattern of persecution against persons who are similarly

situated, but Mastrodomenico does not identify any similarly situated person who
                                          3
has been persecuted. Mastrodomenico withdrew from the Cattle Association and

the record does not compel a conclusion that the National Liberation Party “retains

an inclination to single [him] out.” Sepulveda, 401 F.3d at 1231–32.

      Mastrodomenico’s petition is DENIED.




                                         4